© PPL Corporation 2014 Completing the Transformation PPL Energy Supply to Combine with Riverstone’s Generation Business to Form Talen Energy Corporation June 10, 2014 Exhibit 99.2 © PPL Corporation 2014 Cautionary Statements and Factors That May Affect Future Results Forward Looking Statements Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. 1 © PPL Corporation 2014 Agenda 2 Transaction Overview Bill Spence Chairman, President & CEO, PPL Corporation Talen Energy OverviewPaul Farr President, PPL Energy Supply, LLC President & CEO, Talen Energy, at Close Transaction Structure, Process Jeremy McGuire and TimingVice President - Strategic Development, PPL Strategic Development, LLC Chief Financial Officer, Talen Energy, at Close PPL Corporation UpdateBill Spence Concluding RemarksBill Spence © PPL Corporation 2014 Transaction Overview •PPL Energy Supply, LLC (“PPL Energy Supply”) will be spun off from PPL Corporation (“PPL”) and combined with Riverstone’s power generation business (“RJS Power Holdings LLC”) to form Talen Energy Corporation (“Talen Energy”) •Creates a highly competitive 15 GW IPP with attractive assets in the right markets •With a strong balance sheet and continuing Riverstone involvement, Talen Energy is well positioned to deliver best-in-class growth and shareholder returns •PPL’s shareholders will own 65% of Talen Energy with Riverstone owning 35% –PPL will have no ongoing ownership interest, control or affiliation (1) •Paul Farr has been named President of PPL Energy Supply and will become President and CEO of Talen Energy at closing –Vince Sorgi, currently Vice President and Controller, PPL Corporation, has been named Senior Vice President and CFO of PPL Corporation –Jeremy McGuire, currently Vice President - Strategic Development, will become CFO of Talen Energy at closing (1)Other than under certain limited contracts such as a Transition Services Agreement and ongoing arms-length commercial arrangements. 3 © PPL Corporation 2014 Transaction Benefits 4 Creates a Highly Attractive IPP Significant Shareholder Value Creation Transaction Timing and Certainty •15 GW of capacity focused primarily in PJM and ERCOT, two highly attractive markets •Highly diversified fleet; environmentally well positioned •Robust cash flow generation capability •Conservative capitalization positions company well for future growth •Move to “pure-play” businesses •Permits the utility operations and competitive power operations to make operating and capital decisions as separate businesses •Significant synergy potential: estimated at $155 million on an annual run-rate basis –Cost savings plus additional benefits from improved asset commercialization across the fleet •Tax-free transaction structure •Necessary regulatory approvals well understood •Expected closing in Q1 or Q2 2015 © PPL Corporation 2014 Talen Energy Overview 5 © PPL Corporation 2014 Talen Energy Market Presence 6 Presence in Most Attractive and Liquid U.S. Power Markets ISO-NE 1% PJM ERCOT WECC Talen Energy (1),(2) ISO-NE PJM ERCOT RJS Power Holdings LLC (1) PJM WECC PPL Energy Supply (1) (1)Based on percentage of generating capacity. Excludes 11 Montana hydro assets to be sold under a September 26, 2013 Purchase and Sale Agreement with NorthWestern Corporation. (2)Does not account for any market mitigation that will be required to achieve regulatory approvals. 93% 63% 35% MD TX MT NY PA NH MA CT DE RI VT < 300 300 - 750 750 - 1,000 > 1,000 Operating Capacity (MW) PPL Energy Supply Ownership RJS Power Holdings LLC Gas Oil Coal Nuclear Hydro Fuel Type © PPL Corporation 2014 Fuel Mix: Talen Energy Asset Profile 7 Generating Capacity: Operating Facilities: States: + (1)Does not account for any market mitigation that will be required to achieve regulatory approvals. (2)Excludes 11 Montana hydro assets to be sold under a September 26, 2013 Purchase and Sale Agreement with NorthWestern Corporation. Excludes PPL Energy Supply peakers, landfill gas, wind and solar sites. Compelling IPP with Significant Scale and Diversity Well positioned to grow in key markets Oil Coal Natural Gas Renewables Natural Gas Nuclear Coal Oil Renewables Coal Nuclear Natural Gas © PPL Corporation 2014 Talen Energy Peer Positioning 8 #3 IPP and #5 Competitive Generator in the U.S. (1)Does not account for any market mitigation that will be required to achieve regulatory approvals. (2)Excludes 11 Montana hydro assets to be sold under a September 26, 2013 Purchase and Sale Agreement with NorthWestern Corporation. •Sufficient scale to be efficient •Strong EBITDA production per MW of capacity © PPL Corporation 2014 Talen Energy Hedging Profile 9 (As of May 31, 2014) Baseload PPL Energy Supply RJS Power Holdings LLC PPL Energy Supply RJS Power Holdings LLC PPL Energy Supply RJS Power Holdings LLC Expected Generation (1)(Millions MWhs) East West(2) NA NA NA Current Hedges (%) (3) 96-98% 48-50% 75-77% 0% 13-15% 0% East (%) 96-98% 48-50% 75-77% 0% 11-13% 0% West (%) (2) 95-97% NA 73-75% NA 33-35% NA Average Hedged Price (Energy Only) ($/MWh) (4) East ($) $39-41 $45-48 $39-41 NA $42-44 NA West ($) (2) $38-40 NA $42-43 NA $44-46 NA Current Coal Hedges (%) 97% 100% 86% 89% 65% 93% East (%) 96% 100% 84% 89% 53% 93% West (%) (2) 100% NA 92% NA 100% NA Average Consumed Coal Price (Delivered $/Ton) East ($) $76-78 Variable $72-76 Variable $72-78 Variable West ($) (2) $26-30 NA $26-32 NA $26-32 NA Intermediate / Peaking PJM Expected Generation (1) (Million MWhs) PJM Current Hedges (%) (5) 79% 72-75% 10% 72-75% 0% 72-75% ERCOT Expected Generation(Million MWhs) NA NA NA ERCOT Current Hedges (%) NA 74-76% NA 10-12% NA 0% Expected Capacity Revenue (6) ($mm) (1)Represents expected sales of PPL Energy Supply and RJS Power Holdings LLC. Does not account for any market mitigation that will be required to achieve regulatory approvals. (2)Includes PPL Montana's hydroelectric facilities through the 3rd quarter of 2014. On September 26, 2013, PPL Montana, LLC agreed to sell all 11 of its hydroelectric power plants. The sale is subject to regulatory approvals and currently is not expected to close before the second half of 2014. (3)2ower Holdings LLC basis hedges only (BGE/PJMW). Includes January to April at 100%. (4)The 2015 & 2016 average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from power prices at the 5th and 95th percentile confidence levels; RJS Power Holdings LLC values represent BGE hedges adjusted to be consistent with PJM West Hub using 5-year historical basis, and average hedge price is ~75% weighted to peak volume. (5)Based on sold heat rate call options for RJS Power Holdings LLC. (6)Expected capacity revenue includes all MWs cleared during PJMs RPM Auctions or during incremental auctions at the respective prices and any uncleared MWs at expected incremental auction prices; RJS Power Holdings LLC capacity revenues include Exelon top-up payments. © PPL Corporation 2014 Enhanced Value from Significant Synergy Potential 10 ($mm) Services / HQ Operating Total (1) Pre-Synergies 2015E O&M PPL Energy Supply RJS Power Holdings LLC 13 Subtotal Full Year Run-Rate Synergies O&M Margin from improved Commercialization 0 10 10 Total Run-Rate Transaction Benefits (1)Does not account for any market mitigation that will be required to achieve regulatory approvals. (2)Excludes certain allocated costs that are not part of O&M and non-cash compensation. (3)Excludes non-cash compensation. © PPL Corporation 2014 Talen Energy Financial Highlights •Anticipate a BB area credit rating •Will commence a process to obtain necessary liquidity facilities to support Talen’s operations –Targeting $1.85 billion –Expect to close on commitments by end of July 2014 –Facility to become active upon closing 11 ($mm) PPL Energy Supply RJS Power Holdings LLC Total 2015E Adjusted EBITDA Run-Rate Annual Synergies “Model Year” Adjusted EBITDA 2015E CapEx 54 Debt Cash NA (1)Before synergies, not pro forma. Excludes 11 Montana hydro assets to be sold under a September 26, 2013 Purchase and Sale Agreement with NorthWestern Corporation. Does not account for any market mitigation that will be required to achieve regulatory approvals.See description of Adjusted EBITDA and reconciliation to Net Income in Appendix. (2)Excludes nuclear fuel CapEx. (3)Balance as of May 31, 2014. Includes $2,525mm of long-term debt, including current portion, and $188mm short term borrowings. (4)Gives effect to planned RJS Power Holdings LLC refinancing. (5)Balance as of May 31, 2014, consists of $108mm of unrestricted cash and $412mm of restricted cash. Restricted cash includes cash posted in support of hedge positions. (6)RJS Power Holdings LLC not expected to maintain significant cash balances. © PPL Corporation 2014 Talen Energy Strategy: Delivering Future Value 12 Safety and Plant Performance •Value is built on a foundation of excellence in operations •Safety is a core value Disciplined Capital Investment •Investment to maintain safe operations •Investment to sustain current fleet made on an economic basis •Investment for growth subject to rigorous returns-based analysis Balance Sheet Management •The balance sheet is a strategic asset •Enhanced flexibility and capacity •Absorb volatility and pursue growth opportunities Active Hedging & Portfolio Management •Primary focus on delivering visibility 1-year forward •Manage and monetize intra-year volatility •Retail activities will be oriented to hedge the generation fleet Cash Returns •Business will be run to maximize cash flow •Cash generation fuels growth and investment opportunities Growth Posture •Growth in value, not size alone •Right assets in the right markets •Evolve with opportunity © PPL Corporation 2014 Transaction Structure, Process and Timing 13 © PPL Corporation 2014 Key Transaction Terms 14 Topic Commentary Structure and Consideration •PPL Energy Supply will be distributed to PPL shareholders to form Talen Energy through a tax-free spin off; Riverstone will then contemporaneously contribute RJS Power Holdings LLC to Talen Energy in exchange for Talen common stock Pro Forma Talen Ownership •65% PPL shareholders / 35% Riverstone Holdings Governance •Talen board will have eight directors upon closing –Four PPL independent directors to step down from the PPL board and onto the Talen board •One of which will become non-executive chairman –One independent director appointed by Riverstone –Two non-independent board members from Riverstone –Paul Farr (Talen CEO) will be a director Approvals •Regulatory approvals include Federal Energy Regulatory Commission (“FERC”), Department of Justice (“DOJ”), Nuclear Regulatory Commission (“NRC”), certain PA PUC regulatory and other customary approvals •Estimate required mitigation of approximately 1,000 MW of baseload-equivalent capacity Timing •Expected close: Q1 or Q2 2015 •Contract outside date: 12 months (June 30, 2015) + 6 months if only awaiting regulatory approval © PPL Corporation 2014 Simplified Corporate Structure 15 •PPL shareholders continue to own 100% of PPL Corporation •100% of PPL Energy Supply will be spun off to PPL shareholders to form Talen Energy •Riverstone will contemporaneously contribute RJS Power Holdings LLC (owners of Raven, Sapphire and Jade) in exchange for 35% of Talen common stock •RJS Power Holdings LLC will be combined with PPL Energy Supply Pro Forma Corporate Structure PPL Shareholders Riverstone Holdings Talen Energy PPL Energy Supply Raven PPL Energy Supply Subs Sapphire Jade 35% 65% PPLCorporation 100% New Entity Transaction Summary Credit Facilities and Term Debt (1) (1)Existing debt at PPL Ironwood and PPL Renewables will remain at these entities. © PPL Corporation 2014 Talen Energy Capitalization and Liquidity 16 Overview Expected Talen Capitalization and Liquidity (1) As of May 31, 2014. (2) Includes PPL Ironwood debt of $52mm and PPL Renewables debt of $5mm. (3) Reflects RJS Power Holdings LLC refinancing; May 31, 2014 debt balances are $318mm at Raven, $251mm at Sapphire and $588mm at Jade. •Targeting $1,850 million of liquidity facilities active upon close, committed by end of July •Existing PPL Energy Supply term debt to remain in place •Riverstone’s Raven, Jade, and Sapphire are combining under a single parent company, RJS Power Holdings LLC, and will refinance all of their existing indebtedness with a $1,250 million Senior Unsecured Note •New RJS Power Holdings LLC debt will travel to Talen upon transaction close with covenants expected to be consistent with existing PPL Energy Supply term debt ($mm) New Talen Revolving Credit Facility Short Term Debt Term Debt PPL Energy Supply Debt RJS Power Holdings LLC Senior Notes Total Term Debt (1), (2) © PPL Corporation 2014 Transaction Timeline 17 Principal Required Approvals Required Approval Expected Timing Federal Energy Regulatory Commission (FERC) 3-6 months Hart-Scott-Rodino - Federal Trade Commission (FTC) and Department of Justice (DOJ) 4-8 months Nuclear Regulatory Commission (NRC) 7-9 months Pennsylvania Public Utility Commission (PA PUC) (1) 6-9 months Expected Transaction Closing in Q1 or Q2 2015 (1)Approval with regards to change in control over PPL Interstate Energy Company, and certain property transfers or other agreements to the extent necessary to effectuate the separation of PPL Energy Supply. © PPL Corporation 2014 PPL Corporation Update 18 © PPL Corporation 2014 2010 (1) 2012 (2) 2013 (3) Pro-Forma PPL Corporation Market Cap ($bn) Enterprise Value ($bn) FY+1 P/E 10.6x 13.0x 13.7x Business Profile (4) Regulatory Asset Base (5) ($bn) $20.9 + (6.7% CAGR from 2014 - 2018) Reg. Jurisdictions KY, PA, UK KY, PA, UK KY, PA, UK KY, PA, UK UTY P/E Multiple (6) ~12.4x ~14.1x ~15.1x ~16.3x (7) Commitment to Creating Shareholder Value 19 Source: FactSet, Company Filings. (1) As of December 31, 2010. (2) As of December 31, 2012. (3) As of December 31, 2013. (4) Proportion of earnings from ongoing operations. Future % Utility % Competitive Energy 100% Evolution of PPL (5)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization. Represents Regulatory Asset Value (RAV) for WPD. (6)Based on PHLX UTY Index TTM multiples. (7)As of June 05, 2014. 73% 27% 28% 72% 16% 84% © PPL Corporation 2014 PPL Corporation Investment Highlights •100% rate-regulated business model provides earnings and dividend growth potential –Substantial projected growth in rate base:~7% CAGR from 2014-2018 –Target EPS compound annual growth rate of at least 4%, excluding PPL Energy Supply(1) –Maintain current dividend level until PPL Energy Supply transaction is completed; intended growth thereafter •Operates in premium regulatory jurisdictions that provide substantial opportunity for real-time recovery of capital investments –Approximately two-thirds of regulated capital expenditures earn returns subject to minimal or no regulatory lag •Strong management team with track record of execution –U.K. team best-in-class among U.K. peers –PPL Electric Utilities, Kentucky Utilities and LG&E have earned a combined 35 J.D. Power awards for superior performance in reliability and customer service 20 (1)Based on 2014 hypothetical midpoint of $2.05 as shown on Slide 22. © PPL Corporation 2014 Managing Corporate Costs 21 Total Supply Cost Allocations ~ $215 million (1) $110mm $75mm $30mm Remaining cost allocation limited to systems and hardware supporting utility businesses A portion of these costs will be reduced through Talen synergy plan (1)Excludes approximately $50mm of interest expense that was allocated to the Supply segment and will remain at PPL after closing. © PPL Corporation 2014 2014 and 2015 Earnings Forecast 22 Segment 2014E Ongoing Midpoint(2) 2014E Ongoing Midpoint (ex-Supply) (2) 2015E Midpoint U.K. Regulated Kentucky Regulated PA Regulated Supply Corporate and Other Total Hypothetical (1)2015E earnings provided here assume no contribution from PPL Energy Supply.However, PPL Energy Supply is expected to continue to be part of PPL Corporation’s consolidated earnings for a portion of 2015 based on an expected closing date of Q1 or Q2 2015. (2)See reconciliation of ongoing earnings to reported earnings in the Appendix. © PPL Corporation 2014 Closing Remarks and Q&A 23 © PPL Corporation 2014 Transaction Benefits 24 Creates a Highly Attractive IPP Significant Shareholder Value Creation Transaction Timing and Certainty •15 GW of capacity focused primarily in PJM and ERCOT, two highly attractive markets •Highly diversified fleet; environmentally well positioned •Robust cash flow generation capability •Conservative capitalization positions company well for future growth •Move to “pure-play” businesses •Permits the utility operations and competitive power operations to make operating and capital decisions as separate businesses •Significant synergy potential: estimated at $155 million on an annual run-rate basis –Cost savings plus additional benefits from improved asset commercialization across the fleet •Tax-free transaction structure •Necessary regulatory approvals well understood •Expected closing in Q1 or Q2 2015 © PPL Corporation 2014 Appendix 25 © PPL Corporation 2014 Talen Energy Asset Overview 26 (1)Excludes 11 Montana hydro assets to be sold under a September 26, 2013 Purchase and Sale Agreement with NorthWestern Corporation. (2)Does not account for any market mitigation that will be required to achieve regulatory approvals. (3)Includes Holtwood and Wallenpaupack. (4)Includes Colstrip and J.E. Corette plants. PPL Energy Supply Assets (1),(2) Asset Location Fuel Type Ownership Owned Capacity ( MW) COD RegionMontour PA Coal 100% 1,505 1972 - 1runner Is land PA Coal 100% 1,437 1961 - 1eys tone PA Coal 12% 210 1967 - 1onem augh PA Coal 16% 276 1970 - 1artins Creek 3 & 4 PA Natural Gas / Oil 100% 1,400 ( Gas) / 1,700 ( Oil) 1975 - 1ronwood PA Natural Gas 100% ower Mt. Bethel Energy PA Natural Gas 100% eakers PA Natural Gas / Oil 100% 354 1967 - 1usquehanna PA Nuclear 90% 2,268 1983 - 1astern Hydro (3) Montana Coal (4) Renewables PA MT NH, NJ, PA, VT Hydro Coal Renewables 100% 25% ( Cols trip) / 100% ( J. E. Corette) 100% - 1926 1968 - 1986 Various PJM WECC Various Total 9,995 © PPL Corporation 2014 Talen Energy Asset Overview (cont’d) 27 RJS Power Holdings LLC Assets(1) Sapphire Portfolio Jade Portfolio Raven Portfolio (1)Does not account for any market mitigation that will be required to achieve regulatory approvals. Asset Location Fuel Type Ownership Owned Capacity (MW) COD RegionBrandon Shores MD Coal 100% 1,273 1984 - 1991 PJMRavenH. A. Wagner MD Coal / Natural Gas / Oil 100% 976 1956 - 1ortfolioC. P. Crane MD Coal 100% 399 1961 - 1ayonne NJ Natural Gas / Oil 100% amden NJ Natural Gas / Oil 100% artmouth MA Natural Gas / Oil 100% 89 1996 ISO- NE SapphireElmwood Park NJ Natural Gas / Oil 100% 71 1989 PJMPortfolioNewark Bay NJ Natural Gas / Oil 100% edricktown NJ Natural Gas / Oil 100% ork PA Natural Gas 100% 52 1arney Davis 1 TX Natural Gas 100% arney Davis 2 TX Natural Gas 100% JadeNueces Bay 7 TX Natural Gas 100% PortfolioLaredo 4 TX Natural Gas 100% 98 2aredo 5 TX Natural Gas 100% 98 2008 ERCOTTotal 5,325 © PPL Corporation 2014 28 1.Recently finalized 316(b) regulations will require intake structure modifications for sites with once- through cooling towers. Pending ELG revisions could require additional controls on other waste water streams. 2.The Regional Haze FIP for Montana would require low NOx Burners and SOFA as well as SNCRs for Colstrip 1 & 2 by 2017; PPL is litigating EPA's final FIP. 3.Pending CCR regulations could require additional controls and/or costs throughout the fleet depending on final requirements. 4.In March 2013, PPL announced its intention to mothball Corette SES starting in April 2015. 5.Wagner and Crane are switching to Ultra-low
